Citation Nr: 1131293	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from April 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By way of the July 2008 decision, the RO denied service connection for bilateral hearing loss and tinnitus.   

The Veteran testified before the undersigned Veterans Law Judge by video conference in June 2011. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral hearing loss is shown as likely as not to be due to the exposure to loud noise during military service.  

3.  The currently demonstrated tinnitus is shown as likely as not to be due to the exposure to loud noise during military service.  


CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt to the Veteran, disability manifested by bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Extending the benefit of the doubt to the Veteran, disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issues on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist insofar as reopening the previously denied claim, such error was harmless and will not be further discussed. 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss and service connection for tinnitus is warranted.  As noted above, the Veteran has active duty service from April 1967 to January 1969.  According to the Veteran's personnel file and his testimony he was an artillery gunner.  The Board finds that even though the Veteran did not report any symptoms of bilateral hearing loss or tinnitus during service it is clear from his military occupational specialty (MOS) that he was exposed to loud noises during service.  

At the Veteran's June 2008 VA Audiology Examination he reported that was exposed to artillery fire and a continuous barrage of Howitzers firing when he was stationed in the Republic of Vietnam.  The VA examiner noted that the Veteran had a positive history of military noise exposure with acoustic trauma and that the Veteran reported no occupation or recreational noise exposure.  It was also noted that the Veteran reported a history of constant, ringing tinnitus that he never mentioned and but had for over 40 years.  The VA examiner does not give an opinion but gives a rationale that reads only as follows:

		Vet's separation physical includes audiological results 
      that reveal hearing threshold levels that are within normal 
      limits in both ears. 

Report of July 2008 VA Audiology Examination

Despite the fact that this rationale may be a reason for finding against the Veteran's claim (though the July 2008 VA examiner did not specifically find so), the Board finds that an award of service connection is still appropriate here.  Indeed, the Veteran's statements as to when his bilateral hearing loss and the ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his bilateral hearing loss and tinnitus began during service and are due military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  

The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Here however, the examiner did not make a specific conclusion.  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss and tinnitus began in active service.  The Board finds that such consistency makes his statements credible.  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure.  

The Board notes that even though the Veteran had essentially normal hearing at the time of his separation, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, there is no evidence of any post service noise exposure.  In addition, the Board has found that the Veteran is competent and credible to discuss his hearing loss.  Therefore, the Board finds that the Veteran's hearing loss is due to military service.   

In summary, the Veteran seeks service connection for bilateral hearing loss and tinnitus as related to in-service noise exposure.  It is clear that he was exposed to in-service noise and that his post-service hearing loss meets the standard for hearing loss under 38 C.F.R. § 3.385.  Based on credible statements given by the Veteran, he has experienced tinnitus in service and ever since service and his bilateral hearing loss is due to service.  The Board notes that there is no evidence of post-service noise exposure and given that no medical evidence attributes the bilateral hearing loss and tinnitus to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed bilateral hearing loss and tinnitus.  Consequently, resolving any doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


